Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered December 4, 1996, which, insofar as appealed from, directed that in order to redeem the subject property defendants must pay plaintiff the full amount that was due under the first mortgage and not the price plaintiff paid at auction, unanimously affirmed, without costs.
We perceive no reasons in equity for departing from the well settled rule that junior mortgagees who were not joined in the foreclosure of a senior mortgage, and who desire to exercise their right to redemption, must pay not merely the amount bid at the auction but the amount due on the mortgage (see, 78 NY Jur 2d, Mortgages and Deeds of Trust, § 400, citing, inter alia, Benedict v Gilman, 4 Paige Ch 58; Quaremba v Nassau Suffolk Lbr. & Supply Corp., 21 Misc 2d 645, 647).
Concur — Milonas, J. P., Rosenberger, Ellerin and Tom, JJ.